Citation Nr: 1614425	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  08-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1995 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In January 2012, the Board remanded the case to the RO for further development.

The decision below addresses the issue of entitlement to TDIU from February 3, 2014, while the period prior to February 3, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

Additional evidence was received since the most recent supplemental statement of the case (SSOC) in May 2013.  In view of the beneficial outcome in the decision below, a remand is not necessary for the AOJ to consider the evidence for the period since February 3, 2014.  For the period prior to then, the AOJ will be able to consider the evidence on remand.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran is prevented from securing and following substantially gainful employment as a result of her service-connected disabilities.

2.  During the appeal period, the combined evaluation for service-connected disabilities prior to February 3, 2014 is 40 percent; and from February 3, 2014 is 90 percent with a rating of 70 percent for PTSD. 



CONCLUSION OF LAW

The criteria for a TDIU for the period from February 3, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more; and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.  Nonservice-connected disabilities and age may not be considered as a factor when evaluating unemployability or intercurrent disability, and they may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  

If the percentage requirements of 38 C.F.R. § 4.16(a) are not met, however, then a TDIU may still be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  However, the Board cannot grant an award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service (Director) for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

Evidence and Analysis

In a statement received on May 5, 2005 and accepted as her claim for TDIU, the Veteran stated that she had tried to work in the last few years and had been unable to work more than a month at any job because of her back.  She also stated that the condition of her back had worsened to the point that at least four mornings a week after waking she had to stay in bed for 30 minutes before getting up. 

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2005, the Veteran reported that her service-connected low back disability prevented her from securing or following any substantially gainful occupation.  She reported that she last worked full-time and became too disabled to work in December 2003.  She reported that she worked on an assembly line from October to December 2003, during which she lost maybe 16 hours of work time due to illness.  She reported that she left that job due to her disability.  She reported that she had not tried to obtain employment since she became too disabled to work.  The Veteran reported that she had one year of college, and that since becoming too disabled to work she had training in business office administration from January to September 2004.

The Veteran has subsequently submitted several other completed copies of VA Form 21-8940, containing similar information.  In these forms she remarked that her job in 2003 the work packing boxes aggravated her back and she had to stop working.  She also had trouble communicating with management.

During the course of the appeal, in a January 2015 rating decision, the RO granted service connection for PTSD and assigned this disability a 70 percent disability rating, effective from date of claim, February 3, 2014.  The record also reflects that the Veteran's other service-connected disabilities are comprised of: thoracolumbar compression fractures, T12, l3, l4,and l5, to include degenerative osteoarthritis and disc disease, evaluated as 40 percent disabling from April 5, 2002; small bowel and colon perforation, status post colostomy and anastomosis, evaluated as zero percent disabling from April 4, 1997 to February 2, 2014, and evaluated as 20 percent from February 3, 2014; and scars, intestinal surgery residual associated with small bowel and colon perforation, status post colostomy and anastomosis, evaluated as zero percent disabling from February 21, 2012.
 
Effective from February 3, 2014, the Veteran's service-connected disabilities include at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Therefore, the Veteran is eligible for TDIU consideration on a schedular basis, effective from February 3, 2014.  See 38 C.F.R. § 4.16(a).  The claim for TDIU on an extraschedular basis prior to February 3, 2014 is addressed in the remand section.

Review of the record indicates that of her service-connected disabilities, the Veteran's psychiatric and thoracolumbar disabilities caused the greatest impact on her ability to secure or follow a substantially gainful occupation since February 3, 2014.  But also, depending on the type of employment in terms of requirements of physical activity and mobility requirements, the Veteran's service-connected small bowel and colon disability-rated 20 percent under criteria reflecting symptoms of diarrhea, anemia and inability to gain weight-in combination with the other disabilities, would have a significant impact on her employability.

Although not binding, the Social Security Administration found the Veteran to be disabled as of June 2000 primarily due to her back and psychiatric disabilities.

The relevant evidence of record material to the claim for TDIU for the period since February 3, 2014, includes VA and private treatment records and VA examination reports, including such records dated prior to February 3, 2014 that reflect to some extent the condition of the service-connected disabilities as of February 3, 2014.   

An April 2003 VA mental health assessment report shows that at the conclusion of the assessment of the Veteran's psychiatric condition, a VA staff psychiatrist assessed a Global Assessment Score (GAF) of 50.  A GAF score of 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

VA treatment records in May 2003 show that the Veteran reported that activities including sitting over 20 minutes or standing over 15 minutes increases her back pain. 

Clinical evidence contained in the reports of VA examinations in August 2006 and February 2009 during the period prior to February 3, 2014 to some extent reflect symptoms impacting the Veteran's ability to work since February 3, 2014.  

During the August 2006 VA examination the Veteran reported chronic low back throbbing pain and pressure with an intensity of 8/10; and flare-ups when pain increased to 10/10, which occurred three or four times a week and lasting several hours.  Flare-ups were precipitated by any increased movement of the lower back.  The Veteran also reported having sciatic pain in both lower extremities.  She reported she was only able to walk about 10 minutes.  She reported having one episode of physician mandated bed-rest in the previous year.  Examination showed that the Veteran appeared to be in moderate discomfort, her gait was antalgic and spinal motion was slow and deliberate.  During the examination the examiner noted findings that the effects of the low back disability impacted employability and activity of daily living.  The effects included an inability to perform chores or participate in most activities due to her decreased mobility.  

During the February 2009 VA examination, on functional assessment, the examiner made findings that the Veteran had difficulty getting up out of chairs and difficulty with prolonged walking.  Also, the Veteran was unable to lift or pack boxes anymore; she had been an assembly line worker and was unable to continue due to her low back condition.  After examination the examiner diagnosed diffuse degenerative disc disease of the thoracolumbar spine.  The examiner opined that this condition would have a moderate to severe effect on occupation that requires manual labor or heavy lifting.

The report of a February 2012 VA examination of the low back shows that the examiner diagnosed disc herniation and chronic low back strain.  After examination the examiner recorded that the Veteran had functional loss including less movement than normal, pain on movement, tenderness or pain to palpation.  Regarding the intestinal disability, the Veteran reported having alternating diarrhea and constipation.  The examiner opined that the Veteran's intestinal disability did not impact her ability to work.

The examiner opined that the Veteran's service connected disabilities impacted her ability to work.  The examiner reported a history that the Veteran's last employment was in a position of production of hangers from October to December 2002, which the Veteran left due to low back pain.  The Veteran lasted just one day at a job at a call center, where she experienced difficulty dealing with customers on the phone.  The examiner also found that the Veteran had difficulty with decision making as reflected in a psychological consultation report.  

The Veteran also reported that she was not able to perform duties because of health conditions including service-connected chronic low back pain and depression.  The examination report also shows that the Veteran received pain medications by pills and by injections for the low back pain.  The examiner opined that the Veteran's emotional/mental health issues were more inhibiting to the Veteran's employment than her low back condition.  The examiner recorded that the Veteran had no noted residuals from the resection of small intestine, and that complaints of occasional constipation/diarrhea was found in humans with or without previous history of small bowel resection.  The examiner opined that there was no evidence of malabsorption or other condition that would make employment a difficulty; and that there were no findings on examination that the small bowel and colon disability would by itself prevent the Veteran from obtaining or maintaining gainful employment. 

VA treatment records dated from 2012 and 2014 show that the Veteran received a number of epidural steroid injections in treatment of pain from her service-connected thoracolumbar spine disability.

An October 2014 VA examination shows that there were no functional limitations associated with the Veteran's service-connected scar disability.  The report shows that the examiner opined that the thoracolumbar spine disability impacted the Veteran's ability to work, noting that the Veteran reported that she could not lift over 50 pounds without pain.  Nor could she stand more than 15 minutes, or sit more than 30 minutes without the back being really painful.  The examiner opined that there was no functional impact on her ability to work due to the intestinal disability.

The report of a November 2014 VA examination for mental disorders shows that the examiner diagnosed PTSD.  The examiner opined that the Veteran's level of occupational and social impairment due to her psychiatric disability was best summarized as occupational and social impairment with reduced reliability and productivity.  
 
During the November 2014 VA examination the examiner recorded that the Veteran's symptoms included: anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.

The evidence from the VA examinations and other clinical records discussed above reflect that the Veteran's conditions due to her service-connected disabilities, and their combined effects, as likely as not preclude her from securing or following a substantially gainful occupation since the date of claim.  This is particularly so when reasonable doubt is resolved in her favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Any limited extent of employment by the Veteran clearly constitutes merely marginal employment.  In this case, she has been unable to work since the early 2000s.

As the Veteran is eligible for TDIU consideration on a schedular basis under 38 C.F.R. § 4.16(a) for the part of the appeal period since February 3, 2014, and based on the foregoing evidence, the Board concludes that a grant of TDIU is warranted effective February 3, 2014.


ORDER

A TDIU is granted effective from February 3, 2014, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A remand of the claim for TDIU for the period prior to February 3, 2014 is necessary.  Prior to February 3, 2014, the ratings of the Veteran's service-connected disabilities did not meet the schedular criteria of 38 C.F.R. § 4.16(a) to warrant a grant of TDIU on a schedular basis.  The service-connected disabilities in effect prior to February 3, 2014 consisted of thoracolumbar spine disability, rated 40 percent since April 2002; small bowel and colon perforation, status post colostomy and anastomosis, rated zero percent; and scars, intestinal surgery residual associated with small bowel and colon perforation, status post colostomy and anastomosis, evaluated as zero percent disabling from February 21, 2012.  These ratings do not meet the schedular rating criteria of 38 C.F.R. § 4.16(a) prior to February 3, 2014.  Thus, a TDIU based on 38 C.F.R. § 4.16(a) is not warranted prior to February 3, 2014.  However, a TDIU prior to February 3, 2014 may still be granted on an extraschedular basis in exceptional cases if the Veteran is nonetheless unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).
 
The record reflects that the Veteran was precluded from following or securing substantially gainful employment prior to February 3, 2014 as a result of her then-service-connected disabilities, and primarily due to the low back disability even without consideration of the psychiatric disorder that was not service connected until later.  Since the mid-2000s the Veteran has consistently reported having back symptoms that would make it as likely as not that she could participate in physical activities associated with the type of physical job she had for a few months and which ended in 2003 due to her back problems.  Her statements are consistent with clinical findings during that period including as discussed in the decision above.  

The Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  See Wages, 27 Vet. App. at 233 (Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  Therefore, the AOJ must first refer the claim for TDIU on an extraschedular basis to the Director to initially determine whether the Veteran is entitled to an extraschedular TDIU prior to February 3, 2014 under 38 C.F.R. § 4.16(b).

Accordingly, this issue is REMANDED for the following actions:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a TDIU prior to February 3, 2014 to the Director for extraschedular consideration for the time period on appeal prior to February 3, 2014.
 
2.  Thereafter, if any benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the appeal is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


